In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Hoffman, J.), dated November 22, 2011, which denied his motion, in effect, to enforce an order of the same court dated September 20, 2011, so as to direct the Suffolk County Department of Social Services to refrain from enforcing an order of support of the same court (Buse, S.M.), dated July 6, 2009, made after a hearing.
Ordered that the order dated November 22, 2011, is affirmed, without costs or disbursements.
Under the circumstances of this case, and contrary to the appellant’s contention, the Family Court properly determined that the continued enforcement of the appellant’s child support obligations as set forth in a valid order of support dated July 6, 2009, was not barred by the terms of a subsequent order (see Family Ct Act §§ 413, 461).
The appellant’s remaining contentions are either without merit or not properly before this Court. Dillon, J.P., Angiolillo, Chambers and Hinds-Radix, JJ., concur.